Case 4:19-cv-03242 Document 8-1 Filed on 10/07/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
MICHAEL L. FULENWIDER,
Plaintiff,
Vv. 4:19-cv-03242
PORTFOLIO RECOVERY ASSOCIATES,
LLC,
Defendant.
AFFIDAVIT FOR ENTRY OF DEFAULT
STATE OF ILLINOIS
COUNTY OF COOK

Nathan C. Volheim, being duly sworn, says that he is an attorne y for the Plaintiff
MICHAEL L. FULENWIDER in the above-entitled action; that the Complaint and Summons in
this action were served on Defendant PORTFOLIO RECOVERY ASSOCIATES, LLC, by hand-
delivery on September 13, 2019; that service was properly made by Corin Johnson, a certified
process and effectuated on Vanessa Hernandez of Corporation Service Company d/b/a CSC —
Lawyers Incorporating Service Company, Defendant’s Registered Agent, who is authorized to
accepted service on behalf of Defendant; that Defendant is not an infant, not in the military, and
not an incompetent person; that the time within which Defendant may plead or otherwise defend
has expired; that the Defendant has not plead, answered or otherwise defended, and that the time

for Defendant to answer, plead or otherwise defend has not been extended
Case 4:19-cv-03242 Document 8-1 Filed on 10/07/19 in TXSD Page 2 of 2

AE

Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff

SWORN TO AND SUBSCRIBED before me this ia day of Ocltber 2019.

Notary

My commission expires N overt Is , 20 ZO.

 

 

$ “OFFICIAL SEAL"
KIRAN WADIA
Notary Pubbe, State of Illinois
§ My Commission Expires 11/15/2020
